[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1751

                         ALLAN LEWIS,

                    Plaintiff, Appellant,

                              v.

      TEXTRON AUTOMOTIVE INTERIORS AND JAMES D. HOUSTON,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF NEW HAMPSHIRE

        [Hon. James R. Muirhead, U.S. District Judge]                                                                

                                         

                            Before

                     Lynch, Circuit Judge,                                                     
         Aldrich and Campbell, Senior Circuit Judges.                                                                

                                         

Allan Lewis on brief pro se.                       
Don A. Banta, Ann L. Crane and Banta, Cox & Hennessy on brief  for                                                                
appellees.

                                         

                                                           December 15, 1997
                                         

     Per Curiam.   We have carefully reviewed the  briefs and                           

record on  appeal and  affirm the judgment  below.   The only

issue the appellant argues in his brief, thus the only matter

before us,1 is whether there was a genuine issue that a plant                      1

closing caused layoffs  triggering the Worker  Adjustment and

Retraining  Notification Act.  29  U.S.C.    2101-2109.  When                                                              

the appellee presented evidence that a plant  closing did not

cause the layoffs of  which the appellant complained, it  was

incumbent  upon  the appellant  to adduce  contrary evidence.

Celotex Corporation v. Catrett, 477 U.S. 317, 323 (1989).  He                                          

did not do so.2                            2

     Affirmed.  Loc. R. 27.1.                         

                                                    

   1 See United States v.  Zannino, 895 F.2d 1, 17 (1st  Cir.               1                              
1990). 

   2 Accordingly, appellant's motions for attorney's fees and               2
pre-argument conference are also denied.  

                             -2-